DETAILED ACTION                                                         
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 8/22/2022 has been entered.  Claim 11 was amended.  Claims 11-36 are pending.  Claims 11-13, 18-21 and 33-36 are under examination.  Claims 14-17 and 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the intracellular fluid is preserved" in reference to the concentrated algae.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12, 13 and 18-21 are rejected for depending on claim 11.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (US 6,312,709; November 6, 2001).

Applicant’s Invention
Applicant claims a concentrated algal extract comprising dry matter of between 6-100% and 0-5% by weight alginate and cellulose wherein the extract is not produced by a process including a basic hydrolysis step in the presence of a reducing agent and elevated temperature, wherein the intracellular fluid of the algae is preserved.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 11 and 12, Allen et al. teach a seaweed extract from Ascophyllum nodosum which has a pH of 10-10.5 and which comprises 6.5% maximum moisture, 45-55% organic matter, 45-55% ash (minerals) and alginic acid (page 5, lines 17-45). The seaweed extract is produced by alkaline hydrolysis from Ascophylum nodosum (page 5, lines 17-20).
The wherein clause in claim 11 recites the extract is not produced by a process including a basic hydrolysis step in the presence of a reducing agent and elevated temperature which is immaterial to the scope of the composition claim. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Allen et al. do not teach the extract is not produced by a process including a basic hydrolysis step in the presence of a reducing agent and elevated temperature. However, the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Allen et al. to include an extract produced by a different process with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Allen et al. to further include an extract of Ascophyllum nodosum because the patentability of a product does not depend on its method of production and Allen et al. teach methods of preparing Ascophyllum nodosum extracts which have a pH of 10-10.5 and which comprises 6.5% maximum moisture, 45-55% organic matter, 45-55% ash (minerals) and alginic acid via alkaline hydrolysis.  

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed concentrated algal extract contains different components than those obtained by the process of Allen, namely components like cellulose and alginate.  The Examiner is not persuaded by this argument because the claim is not drawn to a product-by-process claim.  Additionally, Applicant does not claim a composition which requires the presence of alginate or cellulose because the claim recites the extract comprises 0 to 5% alginate and cellulose which means that the components are optional.  Furthermore, the limitation that the intracellular fluid of the algae is preserved does not further limit the scope of the fluid to requiring alginate or cellulose.

Claims 11-13, 18-21 and 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katzen et al. (US 2005/0048080; published March 3, 2005) view of Cho et al. (US 2011/0020881; published January 27, 2011).

Applicant’s Invention
Applicant claims a concentrated algal extract comprising dry matter of between 6-100% and 0-5% by weight alginate and cellulose wherein the extract is not produced by a process including a basic hydrolysis step in the presence of a reducing agent and elevated temperature, wherein the intracellular fluid of the algae is preserved. (claim 11)
Applicant claims a concentrated algal extract comprising an intercellular liquid of an algae, water, dry matter of between 9-70% and 1-4% by weight alginate and cellulose. (claim 33)

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Katzen teaches a process for treating sea algae (abstract).  The process lowers the mineral ash content by digesting the components of seaweed of Fucus, Ascophyllium nodosum and Laminaria in alkali [0018].  The pH of the seaweed solution is preferably 2.5-3.5 and the ash content is reduced from 25-40% by weight to about 5 to 15% by weight [0045-46].  The reduction causes the residual protein content (dry matter) to range from 11-12% by weight [0052].  For brown algae, the dry matter comprises protein content of about 5-11% by weight and the fiber content is about 32-50% by weight [0082].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Katzen does not teach that the extract comprises alginate and cellulose and more preferably 1-4% alginate or 2-3% alginate.  It is for this reason that Cho et al. is joined.
Cho et al. teach methods of producing biofuel from brown algae by saccharification, wherein polysaccharides are hydrolyzed (abstract).  Brown algae include Laminaria, Sargassum and Ecklonia species, but are not limited as long as they contain polysaccharides, such as alginate [0033-34].  The hydrolysis catalyst Bacterium antartica was known to only contain 1% sodium alginate w/v [0046-48] and upon fermentation, the isolated polypeptide obtained generates an enzyme which degrades alginate in brown algae biomass [0073].  Examples where Laminaria, Sargassum and Ecklonia are treated with the strain result in degradation of alginate into reducing sugars and ethanol (Examples 1-4).  
The wherein clause in claim 11 recites the extract is not produced by a process including a basic hydrolysis step in the presence of a reducing agent and elevated temperature which is immaterial to the scope of the claim. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Katzen and Cho et al. both teach methods of obtaining extracts from brown algae.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Katzen and Cho et al. to obtain the amount of polysaccharides of 2-3% by weight via saccharification with a reasonable expectation of success. One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Katzen and Cho et al. and contemplate that the amount of alginate 2-3% by weight of the extract can be obtained by saccharification because Cho et al. teaches that brown algae are high in alginates and adding alginase aids in producing biofuels.  

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Katzen teach that the soluble fiber portion of the algae accounts for 32-50% of dry matter and therefore a large amount of fiber, such as alginate and cellulose is still present in the formulation because the goal of the process is to reduce ash or mineral content.  The Examiner is not persuaded by this argument because there is no evidence of record to show that the brown algae contains large amounts of alginate and celluloses.  Cho teaches an enzyme which degrades alginate in brown algae biomass [0073].  Therefore, one of ordinary skill would have been motivated to combine the teachings of Katzen and Cho to reduce the amount of cellulose and alginate and obtain the amount of alginate to the claimed range with a reasonable expectation of success.  Therefore, optimization of the concentration would have been routine in the art.  Applicant further argues Cho does not discuss an extract with reduced amount of alginate and cellulose.  The Examiner is not persuaded by this argument because Cho teach formulations that only contain 1% sodium alginate w/v [0046-48].  Therefore, it would have been routine to optimize the amounts of alginate and cellulose in algal extracts to improve properties of the final formulations because adjusting the components of the extract would have be prima facie obvious to one or ordinary skill at the time of invention

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIELLE D. SULLIVAN/
Examiner
Art Unit 1617



                                                                                                                                                                                                        /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615